OPINION OF THE COURT
ROTHENBERG, J.
We have considered the arguments of the parties upon the facts presented.
In Armstrong v State, 364 So.2d 1238 (Fla. 1st DCA 1978), the District Court held that it is error to give the “Allen charge”, first announced in Allen v United States, 164 U.S. 492, 17 S.Ct. 154, 41 L.Ed. 528 (1896), to resolve jury deadlock, in the absence of a deadlocked jury. Here the facts reveal no indication of deadlock arising *70from any quarter. The deadlock charge should not have been given and it is upon this point that we reverse.
We have considered the other points on appeal raised by appellant and find that they are without merit and pose no bar to further prosecution of the matter in the court below.
We reverse and remand for a new trial.
SHAPIRO and KORNBLUM, JJ., concur.